18-11094-scc    Doc 256    Filed 08/07/19   Entered 08/07/19 18:06:47 Main Document
                                         Pg 1 of 4
                                                    Hearing: August 15, 2019 at 9:30 a.m.
                        Foreign Representative’s Supplemental Briefing Due: July 25, 2019
                                  Reponses to Supplemental Briefing Due: August 5, 2019
                                  Supplemental Replies Due: August 12, 2019 at 4:00 p.m.


 Juan P. Morillo (pro hac vice)                 Scott C. Shelley
 Gabriel F. Soledad                             Samantha Gillespie (pro hac vice)
 Daniel Pulecio-Boek                            QUINN EMANUEL URQUHART &
 QUINN EMANUEL URQUHART &                       SULLIVAN, LLP
 SULLIVAN, LLP                                  51 Madison Avenue, 22nd Floor
 1300 I Street, NW, Suite 900                   New York, New York 10010
 Washington, D.C. 20005                         Telephone: (212) 849-7000
 Telephone: (202) 538-8000                      Facsimile: (212) 849-7100
 Facsimile: (202) 538-8100                      Email: scottshelley@quinnemanuel.com
 Email: juanmorillo@quinnemanuel.com            Email: samanthagillespie@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                    Sara C. Clark (pro hac vice)
 QUINN EMANUEL URQUHART &                       QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                  SULLIVAN, LLP
 865 South Figueroa Street, 10th Floor          711 Louisiana Street, Suite 500
 Los Angeles, California 90017                  Houston, Texas 77002
 Telephone: (213) 443-3000                      Telephone: (713) 221-7000
 Facsimile: (213) 443-3100                      Facsimile: (713) 221-7100
 Email: ericwinston@quinnemanuel.com            Email: saraclark@quinnemanuel.com

Counsel for the Foreign Representative



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                           Chapter 15

PERFORADORA ORO NEGRO, S. DE R.L.                Case No. 18-11094 (SCC)
DE C.V., et al.                                  (Jointly Administered)

Debtors in a Foreign Proceeding.
18-11094-scc     Doc 256     Filed 08/07/19    Entered 08/07/19 18:06:47         Main Document
                                              Pg 2 of 4


       AMENDED NOTICE OF (A) HEARING ON MOTION TO SEAL AND
        (B) SUPPLEMENTAL BRIEFING SCHEDULE FOR MOTION FOR
    AUTHORIZATION TO ENTER INTO LITIGATION INTEREST AGREEMENT

       PLEASE TAKE NOTICE that a hearing (the “Sealing Hearing”) will be held before the

Honorable Shelley C. Chapman of the United States Bankruptcy Court for the Southern District

of New York (the “Bankruptcy Court”) on August 15, 2019 at 9:30 a.m. (Prevailing Eastern

Time), in Courtroom 623, One Bowling Green, New York, New York 10004, to consider the

motion of the Foreign Representative of Perforadora Oro Negro, S. de R.L. de C.V. and

Integradora de Servicios Petroleros, S.A.P.I. de C.V. (together, the “Debtors”) seeking entry of an

order pursuant to Bankruptcy Code section 107(b), Rule 9018 of the Federal Rules of Bankruptcy

Procedure, and Local Bankruptcy Rule 9018-1 authorizing the Foreign Representative to file an

un-redacted copy of the Motion of Foreign Representative for Order Pursuant to Bankruptcy Code

Sections 105(a), 362, 363, 1520(a)(2), 1520(a)(3) and 1521(a)(7) Authorizing Entry into a

Litigation Interest Agreement and Granting Related Relief and exhibits thereto under seal [ECF

204] (“Motion to Seal”).

       PLEASE TAKE FURTHER NOTICE that supplemental briefing regarding the Court’s

authority to consider, at this time, the Foreign Representative’s motion for authorization to enter

into a Litigation Interest Agreement (the “Authorization Motion”), as requested by the Court at

the July 16, 2019 conference (the “Supplemental Briefing”), will proceed according to the

following schedule: The Foreign Representative must file briefing on the matter by Thursday,

July 25, 2019; any Response to the Foreign Representative’s brief must be filed by Monday,

August 5, 2019; and any Reply by the Foreign Representative must be filed by Monday, August

12, 2019, at 4:00 p.m. The Court will consider the arguments set forth in the Supplemental

Briefing at the Sealing Hearing.



                                                2
18-11094-scc     Doc 256      Filed 08/07/19    Entered 08/07/19 18:06:47        Main Document
                                               Pg 3 of 4


       PLEASE TAKE FURTHER NOTICE that objecting parties are required to attend any

hearing set by the Court, and failure to appear may result in relief being granted upon default.

       PLEASE TAKE FURTHER NOTICE that you need not appear at the Sealing Hearing

if you do not object to the relief requested in the Motion to Seal or the Authorization Motion.

       PLEASE TAKE FURTHER NOTICE that the Sealing Hearing may be continued or

adjourned from time to time without further notice other than an announcement of the adjourned

date or dates at the Sealing Hearing or at a later hearing.

                                      [signature page follows]




                                                  3
18-11094-scc   Doc 256   Filed 08/07/19    Entered 08/07/19 18:06:47      Main Document
                                          Pg 4 of 4




 Dated: August 7, 2019                       QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP

                                               /s/ Gabriel F. Soledad             .
                                             Gabriel F. Soledad
                                             Juan P. Morillo (pro hac vice)
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Sara C. Clark (pro hac vice)
                                             711 Louisiana Street, Suite 500
                                             Houston, Texas 77002
                                             Telephone: (713) 221-7000
                                             Facsimile: (713) 221-7100
                                             Email: saraclark@quinnemanuel.com

                                             Counsel for the Foreign Representative




                                            4
